Exhibit 10.36





--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT
Dated as of December 1, 2017

among

ZEBRA TECHNOLOGIES INTERNATIONAL, LLC

as the Originator,

and

ZEBRA TECHNOLOGIES RSC, LLC
as Buyer



--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION    HEADING    PAGE
SECTION 1.
DEFINITIONS AND RELATED MATTERS    1

Section 1.1.
Defined Terms    1

Section 1.2.
Other Interpretive Matters    7

SECTION 2.
AGREEMENT TO PURCHASE AND SELL    7

Section 2.1.
Sales and Purchases    7

Section 2.2.
Payment for the Purchases    8

Section 2.3.
No Recourse or Assumption of Obligations    9

SECTION 3.
ADMINISTRATION AND COLLECTION    10

Section 3.1.
Zebra Technologies International, LLC to Act as Servicer    10

Section 3.2.
Repurchase; Adjustments to Purchase Price    10

Section 3.3.
Application of Collections    11

Section 3.4.
Responsibilities of the Originator    11

SECTION 4.
REPRESENTATIONS AND WARRANTIES    12

Section 4.1.
Representations and Warranties of the Originator    12

SECTION 5.
GENERAL COVENANTS    16

Section 5.1.
Affirmative Covenants of the Originator    16

Section 5.2.
Negative Covenants of the Originator    22

SECTION 6.
TERMINATION OF PURCHASES    23

Section 6.1.
Voluntary Termination    23

Section 6.2.
Automatic Termination    23

SECTION 7.
INDEMNIFICATION    23

Section 7.1.
Originator’s Indemnity    23

Section 7.2
Indemnification Due to Failure to Consummate Purchase    25

Section 7.3
Other Costs    26

SECTION 8.
MISCELLANEOUS    26

Section 8.1.
Amendments, Waivers, etc    26

Section 8.2.
Protection of Ownership Interests of the Buyer    26

Section 8.3.
Assignment of Agreement    27

Section 8.4.
Limitation of Liability    27

Section 8.5.
Binding Effect; Assignment    27

Section 8.6.
Survival    27

Section 8.7.
Costs, Expenses and Taxes    28

Section 8.8.
Execution in Counterparts; Integration    28

Section 8.9.
Severability; Section References    28

Section 8.10.
Governing Law    28

Section 8.11
Consent to Jurisdiction    28

Section 8.12.
Waiver of Jury Trial    29

Section 8.13.
No Proceedings    29

Section 8.14.
Notice    29

Section 8.15.
Entire Agreement    30

Section 8.16.
Power of Attorney    30



EXHIBIT A -
JURISDICTION OF ORGANIZATION OF THE ORIGINATOR; PLACES OF BUSINESS OF THE
ORIGINATOR; LOCATIONS OF RECORDS; FEDERAL EMPLOYER IDENTIFICATION NUMBER

EXHIBIT B -
NAMES OF COLLECTION ACCOUNT BANKS AND COLLECTION ACCOUNTS








THIS RECEIVABLES PURCHASE AGREEMENT dated as of December 1, 2017 (this
“Agreement”) is among ZEBRA TECHNOLOGIES INTERNATIONAL, LLC, an Illinois limited
liability company (the “Originator”), and ZEBRA TECHNOLOGIES RSC, LLC, a
Delaware limited liability company (the “Buyer”). The parties agree as follows:
SECTION 1.
DEFINITIONS AND RELATED MATTERS    .



Section 1.1.    Defined Terms    . Capitalized terms used but not defined in
this Agreement shall have the meanings set forth in the Receivables Financing
Agreement, and if not defined therein, such terms shall be defined as defined in
Article 9 of the New York UCC. In addition, the following terms will have the
meanings specified below:
“Account Control Agreement” has the meaning set forth in the Receivables
Financing Agreement.
“Administrative Agent” means PNC Bank, National Association, as agent for the
Lenders and their assigns under the Receivables Financing Agreement together
with its successors and assigns in such capacity.
“Adverse Claim” means, with respect to any Receivables and Sold Assets, any
ownership interest or claim, mortgage, deed of trust, pledge, lien, security
interest, hypothecation, charge or other encumbrance or security arrangement of
any nature whatsoever, whether voluntarily or involuntarily given, including,
but not limited to, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security and any filed financing statement; it being understood that any of the
foregoing in favor of Buyer or in favor of or assigned to, the Administrative
Agent (for the benefit of the Secured Parties) shall not constitute an Adverse
Claim.
“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Lender, Affiliate shall mean the holder(s) of its Capital Stock or membership
interests, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors or
managers of such Person or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.
“Available Funds” is defined in Section 2.2(b) hereof.
“Buyer” has the meaning set forth in the preamble.
“Calculation Period” means a calendar month.
“Closing Date” means the date on which this Agreement becomes effective in
accordance with its terms.
“Collection Account Bank” has the meaning set forth in the Receivables Financing
Agreement.
“Collections” means, with respect to any Receivable: (a) all funds that are
received by the Originator or any other Person on their behalf in payment of any
amounts owed in respect of such Receivable (including purchase price, finance
charges, interest and all other charges), or applied to amounts owed in respect
of such Receivable (including insurance payments and net proceeds of the sale or
other disposition of repossessed goods or other collateral or property of the
related Obligor or any other Person directly or indirectly liable for the
payment of such Receivable and available to be applied thereon), (b) all Deemed
Collections with respect to such Receivable, (c) all proceeds of all Related
Security with respect to such Receivable and (d) all other proceeds of such
Receivable.
“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
“Credit and Collection Policy” means the Originator’s credit and collection
policies and practices relating to its Contracts and Receivables in effect on
the date hereof, as modified from time to time in accordance with this Agreement
and the Receivables Financing Agreement.
“Defaulted Receivable”” means a Receivable:
(a)    as to which any payment, or part thereof, remains unpaid for more than 90
days from the original due date for such payment;
(b)    as to which any payment, or part thereof, remains unpaid for less than
91 days from the original due date for such payment and consistent with the
Credit and Collection Policy, has been or should be written off the Originator’s
or the Buyer’s books as uncollectible; or
(c)    without duplication, as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original due date for such
payment. Such amounts shall be calculated without giving effect to any netting
of credits that have not been applied to a particular Receivable for the purpose
of aged trial balance reporting.
“Discount” means, in respect of each purchase of a Receivable pursuant to
Section 2.1 hereof, 0.58% of the Outstanding Balance of such Receivable;
provided, however, the foregoing Discount may be revised prospectively by
request of either of the parties hereto to reflect changes in recent experience
with respect to write-offs, timing and cost of Collections and cost of funds,
provided that such revision is consented to by each of the parties hereto (it
being understood that each party agrees to duly consider such request but shall
have no obligation to give such consent).
“Eligible Receivable” means, at any time of determination, a Pool Receivable:
(a)    the Obligor of which is: (i) a resident of the United States of America,
and Eligible Canadian Obligor, or an Eligible Foreign Obligor; (ii) not a
Governmental Authority, (iii) not a Sanctioned Person; (iv) not subject to any
Insolvency Proceeding; (v) not an Affiliate of the Buyer, the Servicer or the
Originator; and (vi) not the Obligor with respect to Defaulted Receivables with
an aggregate Outstanding Balance exceeding 50% of the aggregate Outstanding
Balance of all of such Obligor’s Pool Receivables;
(b)    (i) that is denominated and payable only in U.S. dollars in the United
States of America, and the Obligor with respect to which has been instructed to
remit Collections in respect thereof directly to a Lock Box or Collection
Account in the United States of America, (ii) that is denominated and payable in
Canadian Dollars in the United States of America and the Obligor with respect to
which has been instructed to remit Collections in respect thereof directly to a
Lock-Box or Collection Account in the United States of America, or (iii) that is
denominated and payable in Canadian Dollars or U.S. Dollars in Canada, and the
Obligor with respect to which has been instructed to remit Collections in
respect thereof directly to a Lock Box or Collection Account in Canada;
(c)    that does not have a due date which is 121 days or more after the
original invoice date of such Receivable;
(d)    that arises under a Contract for the sale of goods or services entered
into on an arm’s length basis in the ordinary course of the Originator’s
business;
(e)    that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law;
(f)    that has been transferred by the Originator to the Buyer pursuant to this
Agreement with respect to which transfer all conditions precedent under this
Agreement have been met;
(g)    that, together with the Contract related thereto, conforms in all
material respects with all Applicable Laws (including any applicable laws
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy);
(h)    with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with or notices to, any
Governmental Authority or other Person required to be obtained, effected or
given by the Originator in connection with the creation of such Receivable, the
execution, delivery and performance by the Originator of the related Contract or
the assignment thereof under the Receivables Purchase Agreement have been duly
obtained, effected or given and are in full force and effect;
(i)    that is not subject to any existing dispute, litigation, right of
rescission, set‑off, counterclaim, hold back, any other defense against the
Originator (or any assignee of the Originator) or Adverse Claim (including
customer deposits, advance payments (including payments related to unearned
revenues)), and the Obligor of which holds no right as against the Originator to
cause the Originator to repurchase the goods or merchandise, the sale of which
shall have given right to such Receivable, provided, however, that if such
dispute, litigation, right of rescission, set‑off, counterclaim, hold back,
other defense or Adverse Claim affects only a portion of the Outstanding Balance
of such Receivable, then such Receivable may be deemed an Eligible Receivable to
the extent of the portion of such Outstanding Balance which is not so affected;
(j)    that satisfies all applicable requirements of the Credit and Collection
Policy;
(k)    that, together with the Contract related thereto, has not been modified,
waived or restructured since its creation, except as permitted pursuant to
Section 9.02 of the Receivables Financing Agreement;
(l)    in which the Buyer owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable (including without any consent of
the related Obligor or any Governmental Authority);
(m)    for which the Administrative Agent (on behalf of the Secured Parties)
shall have a valid and enforceable first priority perfected security interest
therein and in the Related Security and Collections with respect thereto, in
each case free and clear of any Adverse Claim;
(n)    that constitutes an “account” or “general intangible” as defined in the
UCC, and that is not evidenced by instruments or chattel paper;
(o)    that is neither a Defaulted Receivable nor a Delinquent Receivable;
(p)    that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator or by the
Buyer and such Receivable shall have been billed or invoiced and the related
goods or merchandise shall have been shipped and/or services performed;
(q)    for which such Receivable shall have been billed or invoiced by or on
behalf of the Servicer;
(r)    that does not arise from the sale of as‑extracted collateral, as such
term is used in the UCC;
(s)    which (i) does not arise from a sale of accounts made as part of a sale
of a business or constitute an assignment for the purpose of collection only,
(ii) is not a transfer of a single account made in whole or partial satisfaction
of a preexisting indebtedness or an assignment of a right to payment under a
contract to an assignee that is also obligated to perform under the contract,
and (iii) is not a transfer of an interest in or an assignment of a claim under
a policy of insurance;
(t)    which does not relate to the sale of any consigned goods or finished
goods which have incorporated any consigned goods into such finished goods; and
(u)    represents amounts that have been recognized as revenue by the Originator
in accordance with GAAP.
provided, that for purposes of this Agreement, clauses (f), (l) and (m) of such
definition shall be satisfied to the extent that immediately after the transfer
from the Seller to the Buyer hereunder each such clause is true.
“Excluded Losses” is defined in Section 7.1 hereof.
“Initial Conveyance Date” means the date of the first conveyance by the Buyer
from the Originator under this Agreement.
“Lenders” means each commercial paper conduit and financial institution from
time to time party to the Receivables Financing Agreement, as lenders.
“Lock‑Box” means each locked postal box with respect to which a Collection
Account Bank who has executed an Account Control Agreement pursuant to which it
has been granted exclusive access for the purpose of retrieving and processing
payments made on the Receivables and which is listed on Exhibit B (as such
exhibit may be modified from time to time in connection with the addition or
removal of any Lock‑Box in accordance with the terms hereof).
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.
“Originator” has the meaning set forth in the preamble.
“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof; for the avoidance of
doubt, the “Outstanding Balance” of any Receivable originated by the Originator
is the then net outstanding principal balance thereof, as determined by the
Servicer in accordance with its customary practices.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Purchase Price” means, with respect to each purchase pursuant to Section 2.1 of
this Agreement, an amount equal to the Outstanding Balance of the Receivables
that are the subject of such purchase minus the aggregate Discount applicable to
such Receivables.
“Purchased Receivables” means all Receivables purchased by the Buyer from the
Originator pursuant to this Agreement and not otherwise repurchased by the
Originator in accordance with the terms hereof.
“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to the Originator, whether constituting an account,
chattel paper, payment intangible, instrument or general intangible, in each
instance arising in connection with the sale of goods that have been or are to
be sold or for services rendered or to be rendered, and includes, without
limitation, the obligation to pay any finance charges, fees and other charges
with respect thereto. Any such right to payment arising from any one
transaction, including, without limitation, any such right to payment
represented by an individual invoice or agreement, shall constitute a Receivable
separate from a Receivable consisting of any such right to payment arising from
any other transaction.
“Receivables Financing Agreement” means that certain Receivables Financing
Agreement dated as of December 1, 2017, among Zebra Technologies RSC, LLC, as
Borrower, Zebra Technologies International, LLC, as initial Servicer, the
commercial paper conduits and financial institutions from time to time party
thereto, as Lenders, PNC Bank, National Association, as Administrative Agent,
and PNC Capital Markets, LLC, as Structuring Agent, as such agreement may be
amended or modified from time to time.
“Related Security” means, with respect to any Receivable:
(a)    all of the Originator’s interest in any goods (including returned goods),
and documentation of title evidencing the shipment or storage of any goods
(including returned goods), the sale of which gave rise to such Receivable;
(b)    all instruments and chattel paper that may evidence such Receivable;
(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto; and
(d)    all of the Originator’s rights, interests and claims under the related
Contracts and all guaranties, indemnities, insurance and other agreements
(including the related Contract) or arrangements of whatever character from time
to time supporting or securing payment of such Receivable or otherwise relating
to such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise.
“Servicer” means, initially, Zebra Technologies International, LLC, an Illinois
limited liability company, as initial Servicer under the Receivables Financing
Agreement, and any Person authorized to service, administer and collect
Purchased Receivables under the Receivables Financing Agreement.
“Sold Assets” means all of the Originator’s right, title and interest, whether
now owned and existing or hereafter arising in and to all of (i) the Purchased
Receivables, (ii) the Related Security with respect to such Purchased
Receivables, (iii) all Collections with respect to such Purchased Receivables,
(iv) any interest of the Originator in the Lock‑Boxes and Collection Accounts
and all amounts on deposit therein, and all certificates and instruments, if
any, from time to time evidencing such Lock‑Boxes and Collection Accounts and
amounts on deposit therein, and (v) all proceeds of the foregoing.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
“Termination Date” means the date on which a termination of the purchase and
sale of Receivables hereunder shall have occurred pursuant to Section 6.1 or 6.2
hereof.
Section 1.2.    Other Interpretive Matters    . In this Agreement, unless
otherwise specified: (a) references to any Section or Annex refer to such
Section of, or Annex to, this Agreement, and references in any Section or
definition to any subsection or clause refer to such subsection or clause of
such Section or definition; (b) “herein”, “hereof”, “hereto”, “hereunder” and
similar terms refer to this Agreement as a whole and not to any particular
provision of this Agreement; (c) “including” means including without limitation,
and other forms of the verb “to include” have correlative meanings; (d) the word
“or” is not exclusive; and (e) captions are solely for convenience of reference
and shall not affect the meaning of this Agreement.
SECTION 2.
AGREEMENT TO PURCHASE AND SELL    .

Section 2.1.    Sales and Purchases    . Effective on the date hereof, in
consideration of the Purchase Price and upon the terms and subject to the
conditions set forth herein, the Originator hereby sells, assigns, transfers,
sets-over and otherwise conveys or contributes to the Buyer, without recourse
(except to the extent expressly provided in this Agreement), and the Buyer
hereby purchases (or accepts the contribution, as applicable) from the
Originator, all of the Originator’s right, title and interest in and to (i) all
Receivables owned by the Originator as of the opening of business on the Closing
Date, (ii) all Receivables that arise or are created by the Originator
thereafter through and including the Originator’s Termination Date, (iii) all
Related Security and Collections relating to or arising from the aforementioned
Receivables, in each case, whether now owned and existing or hereafter arising
or acquired, and (iv) all other Sold Assets related thereto. In accordance with
the preceding sentence, on the date hereof, the Originator shall sell and assign
or contribute to the Buyer, and the Buyer shall acquire all of the Originator’s
right, title and interest in and to all Receivables of the Originator existing
as of the opening of business on the Closing Date together with all Related
Security and Collections and other Sold Assets relating thereto. On each
Business Day after the date hereof, the Originator shall sell or contribute and
Buyer shall acquire all of the Originator’s right, title and interest in and to
all Receivables generated by the Originator which have not previously been sold
or contributed to the Buyer arising through and including the Originator’s
Termination Date, together with all Related Security and all Collections and
other Sold Assets relating thereto. The Buyer shall be obligated to pay the
Purchase Price for the Receivables purchased hereunder in accordance with
Section 2.2. In connection with each acquisition of Receivables hereunder, the
Buyer may request that the Originator deliver, and the Originator shall deliver,
such approvals, opinions, information, reports or documents as the Buyer may
reasonably request.
All additional Sold Assets with respect to each Purchased Receivable conveyed
hereunder shall be transferred at the same time as such Purchased Receivable,
whether such Sold Assets exist at such time or arise or are acquired or
otherwise arise thereafter.
Section 2.2.    Payment for the Purchases    . (a) The Receivables of the
Originator in existence on the Initial Conveyance Date are hereby sold (or
contributed, as applicable) and assigned to the Buyer by the Originator on the
date hereof. Each Receivable of the Originator coming into existence after the
Initial Conveyance Date, shall be sold or contributed to the Buyer on the
Business Day occurring immediately after the day such Receivable is originated
and the Purchase Price for such Receivable shall be due and owing in full by
Buyer to the Originator on such Business Day (except that the Buyer may, with
respect to any such Purchase Price, offset against such Purchase Price any
amounts owed by the Originator to the Buyer hereunder and which have become due
but remain unpaid) and shall be paid to the Originator in the manner provided in
the following paragraphs (b) and (c).
(b)    With respect to any Receivables sold by the Originator hereunder after
the date hereof, on the first Business Day after such Receivable is originated,
such Receivable shall be sold to Buyer and on such date of Purchase, Buyer shall
pay the Purchase Price therefor to the Originator in accordance with Section
2.2(c) and by delivery of immediately available funds to the extent of funds
available to Buyer (i) from monies then held by or on behalf of the Buyer, (ii)
by an increase in the capital of the Originator in the Buyer, or (iii) a
combination of clauses (i) and (ii).
(c)    Although the Purchase Price for each Receivable coming into existence
after the Initial Conveyance Date shall be due and payable in full by the Buyer
to the Originator on the date such Receivable is purchased, settlement of the
Purchase Price between the Buyer and the Originator may be effected on a monthly
basis no later than each Settlement Date with respect to all Receivables sold by
the Originator during the same Calculation Period most recently ended prior to
such Settlement Date and based on the information contained in the Information
Package delivered by the Servicer pursuant to Section 8.02(a)(ii) of the
Receivables Financing Agreement for such Calculation Period.
(d)    At all times prior to the Termination Date, notwithstanding any delay in
the making of any payment of the Purchase Price in respect of any purchase under
Section 2.1, all right, title and interest of the Originator in and to each
Receivable originated by it shall be sold, assigned and otherwise transferred to
the Buyer effective immediately and automatically upon the creation of such
Receivable, without any further action of any type or kind being required on the
part of any Person. The monthly settlement contemplated in this Section 2.2 has
been devised solely for the administrative convenience of the parties hereto.
The Buyer and the Originator may at any time, as may be agreed between
themselves, elect to effect settlement on a more (but not less) frequent basis.
Section 2.3.    No Recourse or Assumption of Obligations    . Except as
specifically provided in this Agreement, the contribution, purchase and sale of
Receivables and other Sold Assets under this Agreement shall be without recourse
to the Originator, provided, however, that the Originator shall be liable to the
Buyer and its assigns for all representations, warranties, covenants and
indemnities made by the Originator (other than in its role as Servicer) pursuant
to the terms of the Transaction Documents to which the Originator is a party.
The Originator and the Buyer intend the transactions hereunder to constitute
absolute and irrevocable true sales or other absolute conveyances of the
Purchased Receivables and other Sold Assets by the Originator to the Buyer,
providing the Buyer with the full risks and benefits of ownership of the Sold
Assets (such that the Sold Assets would not be property of the Originator’s
estate in the event of the Originator’s bankruptcy). If, however, despite the
intention of the parties, the conveyances provided for in this Agreement are
determined not to be “true sales” or other absolute conveyances of Receivables
and the other Sold Assets from the Originator to the Buyer, then this Agreement
shall also be deemed to be a “security agreement” within the meaning of Article
9 of the UCC and the Originator hereby grants to the Buyer a “security interest”
within the meaning of Article 9 of the UCC in all of the Originator’s right,
title and interest in and to such Purchased Receivables and the other Sold
Assets, now existing and hereafter created, to secure a loan in an amount equal
to the aggregate purchase prices therefor and each of the Originator’s other
payment obligations under this Agreement.
The Buyer shall not have any obligation or liability with respect to any
Receivable other than payment of the Purchase Price therefor, nor shall the
Buyer have any obligation or liability to any Obligor or other customer or
client of the Originator (including any obligation to perform any of the
obligations of the Originator or the Servicer under any Receivable).
In view of the intention of the parties hereto that each sale of Receivables
made hereunder shall constitute a true sale of such Receivables rather than a
loan secured thereby, the Originator agrees that it has marked, or will mark
prior to the date on which it becomes a party to this Agreement, in accordance
with Section 5.1(l), its master data processing records relating to the
Receivables with a legend reasonably acceptable to the Buyer and to the
Administrative Agent (as the Buyer’s assignee), evidencing that the Buyer has
acquired such Receivables as provided in this Agreement and that it will note in
its financial statements that its Receivables have been sold to the Buyer. Upon
the request of the Buyer or the Administrative Agent (as the Buyer’s assignee),
the Originator will execute (if required) and file or authorize the filing of
such financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate to perfect and maintain the perfection of the Buyer’s ownership
interest in the Receivables and the Related Security, Collections and other Sold
Assets with respect thereto, or as the Buyer or the Administrative Agent (as the
Buyer’s assignee) may reasonably request.
SECTION 3.
ADMINISTRATION AND COLLECTION    .

Section 3.1.    Zebra Technologies International, LLC to Act as Servicer.
Pursuant to the Receivables Financing Agreement, Zebra Technologies
International, LLC has been appointed as the initial servicer (in such capacity,
the “Servicer”) for the administration and servicing of all Receivables sold to
the Buyer hereunder and subsequently pledged under the Receivables Financing
Agreement to the Administrative Agent. Pursuant to the Receivables Financing
Agreement, Zebra Technologies International, LLC has agreed to assume the duties
and the administration and servicing obligations of the Receivables as Servicer,
and perform all necessary and appropriate commercial collection activities in
arranging the timely payment of amounts due and owing by any Obligor with
respect to Receivables all in accordance with the terms set forth in the
Receivables Financing Agreement; provided, however, that such appointment as
Servicer shall not release the Originator from any of its respective duties,
responsibilities, liabilities and obligations as the Originator resulting from
or arising hereunder. The Servicer may be removed in accordance with the
provisions of the Receivables Financing Agreement.
Section 3.2.    Repurchase; Adjustments to Purchase Price    . If on any day:
(i)    the Outstanding Balance of any Purchased Receivable is reduced or
cancelled as a result of any defective, returned or rejected goods or services,
any cash discount or any other adjustment by the Originator or any Affiliate
thereof, or as a result of any governmental or regulatory action, or
(ii)    the Outstanding Balance of any Purchased Receivable is reduced or
canceled as a result of a setoff in respect of any claim by the Obligor thereof
(whether such claim arises out of the same or a related or an unrelated
transaction), or
(iii)    the Outstanding Balance of any Purchased Receivable is reduced on
account of the obligation of the Originator to pay to the related Obligor any
rebate or refund, or
(iv)    the Outstanding Balance of any Purchased Receivable is less than the
amount specified in any report delivered by the Originator to the Buyer (for any
reason other than receipt of Collections or such Receivable becoming a Defaulted
Receivable), or
(v)    the Outstanding Balance of any Purchased Receivable is reduced or
cancelled (for any reason other than the financial inability or refusal of the
Obligor to pay undisputed indebtedness or receipt of Collections or such
Receivable becoming a Defaulted Receivable), or
(vi)    any of the representations or warranties of the Originator set forth in
Section 4.1(n) (Accuracy of Information)), Section 4.1(q) (Perfection
Representations), Section 4.1(r) (Lock-Boxes), Section 4.1(s) (Collections),
4.1(z) (Compliance with Credit and Collection Policy), 4.1(aa) (Payments to
Originator), 4.1(bb) (Enforceability of Contracts) or 4.1(cc) (Accounting) were
not true with respect to any Purchased Receivable when conveyed hereunder,
then, the Buyer shall be entitled to a credit against the Purchase Price
otherwise payable to the Originator hereunder on such day (A) in the case of
clauses (i)-(iv) above, in the amount of such reduction or cancellation or in
the case of clause (v), discrepancy; and (B) in the case of clause (vi) above,
in the amount of the Outstanding Balance of such Purchased Receivable. If such
credit to the Purchase Price exceeds the Purchase Price for the Receivables sold
by the Originator on such date or if the Buyer is required to make any payment
pursuant to the terms of the Receivables Financing Agreement and does not have
sufficient funds to do so, then the Originator shall pay the full or remaining
amount of such credit, as applicable, by making a deposit in the Lockbox Account
specified by the Buyer, in immediately available funds, within two (2) Business
Days after the Originator has received notice from the Administrative Agent or
the Originator has knowledge of such event. Any payment of the Outstanding
Balance as contemplated by clause (B) above shall be considered a repurchase of
such Receivable by the Originator and the Buyer shall transfer any interest it
has in such Receivable to the Originator free and clear of any Adverse Claims
arising by, through or under the Buyer and the transfer shall be noted on the
books and records of the Originator as of the date thereof.
Section 3.3.    Application of Collections    . Any payment made by an Obligor
that is not specified by such Obligor to relate to a particular invoice or other
obligation of such Obligor shall, unless otherwise required by the related
contracts or law, be applied, first, as a Collection of any Receivable or
Receivables then outstanding of such Obligor in the order of the age of such
Receivables, starting with the oldest of such Receivables, and, second, to any
other indebtedness of such Obligor to the Originator.
Section 3.4.    Responsibilities of the Originator    . Subject to the
Servicer’s rights and responsibilities under the Receivables Financing
Agreement, the Originator shall perform all of its obligations under the
Contracts related to the Receivables to the same extent as if interests in the
Receivables had not been transferred hereunder. The Administrative Agent’s,
Buyer’s or any Secured Party’s exercise of any rights hereunder or under the
Receivables Financing Agreement shall not relieve the Originator from such
obligations. Neither the Administrative Agent, the Buyer, nor any Secured Party
shall have any obligation to perform any obligation of the Originator in
connection with the Receivables.
SECTION 4.
REPRESENTATIONS AND WARRANTIES    .

Section 4.1.    Representations and Warranties of the Originator    . The
Originator hereby represents and warrants to the Buyer, as to itself, as of the
date hereof and as of the date of each sale or contribution, as applicable, of
Receivables hereunder that:
(a)    Organization and Good Standing. The Originator is the type of
organization as set forth on Exhibit A of this Agreement and is validly existing
in good standing under the laws of the State of the Originator’s organization as
set forth on Exhibit A and has the power and authority under its organizational
documents and the laws of its jurisdiction of organization to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted.
(b)    Due Qualification. The Originator is duly qualified to do business, is in
good standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
(c)    Power and Authority; Due Authorization. The Originator (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) sell, transfer or otherwise convey the Purchased Receivables to the
Buyer on the terms and subject to the conditions herein provided and (ii) has
duly authorized by all necessary action such sale, transfer or conveyance by the
Originator and the execution, delivery and performance by the Originator of, and
the consummation of the transactions provided for in, this Agreement and the
other Transaction Documents to which it is a party.
(d)    Binding Obligations. This Agreement and each of the other Transaction
Documents to which the Originator is a party constitutes legal, valid and
binding obligations of the Originator, enforceable against the Originator in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
(e)    No Violation. The execution, delivery and performance by the Originator
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which the Originator is a party, and the
fulfillment of the terms hereof and thereof by the Originator, will not
(i) result in any breach of any of the terms or provisions of, or constitute
(with or without notice or lapse of time or both) a default under its
organizational documents or any material indenture, sale agreement, credit
agreement, loan agreement, security agreement, mortgage, deed of trust, or other
material agreement or instrument to which the Originator is a party or by which
it or any of its properties is bound, (ii) result in the creation or imposition
of any Adverse Claim upon any of the Sold Assets pursuant to the terms of any
such material indenture, credit agreement, loan agreement, security agreement,
mortgage, deed of trust, or other material agreement or instrument other than
this Agreement and the other Transaction Documents or (iii) violate any
Applicable Law, except to the extent that any such breach, default, Adverse
Claim or violation could not reasonably be expected to have a Material Adverse
Effect.
(f)    Litigation and Other Proceedings. (i) There is no action, suit,
proceeding or investigation pending or, to the knowledge of the Originator,
threatened, against the Originator before any Governmental Authority and
(ii) the Originator is not subject to any order, judgment, decree, injunction,
stipulation or consent order of or with any Governmental Authority that, in the
case of either of the foregoing clauses (i) and (ii), (A) asserts the invalidity
of this Agreement or any other Transaction Document, (B) seeks to prevent the
sale of the Purchased Receivables or the other Sold Assets by the Originator to
the Buyer, the ownership or acquisition by the Buyer of any Purchased
Receivables or other Sold Assets or the consummation of any of the transactions
contemplated by this Agreement, the Receivables Financing Agreement or any other
Transaction Document, (C) seeks any determination or ruling that could
materially and adversely affect the performance by the Originator of its
obligations under, or the validity or enforceability of, this Agreement or any
other Transaction Document or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect.
(g)    Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect and for the filing of financing
statements necessary to perfect the ownership interests in the Purchased
Receivables created pursuant to this Agreement, all authorizations, consents,
orders and approvals of, or other actions by, any Governmental Authority that
are required to be obtained by the Originator in connection with the sale of the
Purchased Receivables and the other Sold Assets to the Buyer hereunder or the
due execution, delivery and performance by the Originator of this Agreement or
any other Transaction Document to which it is a party and the consummation by
the Originator of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.
(h)    Margin Regulations. The Originator is not engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meanings of Regulations T, U
and X of the Board of Governors of the Federal Reserve System).
(i)    Taxes. The Originator has (i) timely filed or caused to be filed all tax
returns (federal, state and local) required to be filed by it and (ii) paid, or
caused to be paid, all taxes, assessments and other governmental charges, if
any, other than (a) taxes, assessments and other governmental charges being
contested in good faith by appropriate proceedings, (b) as to which adequate
reserves have been provided in accordance with GAAP or (c) to the extent that
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
(j)    Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents to which the Originator is a
party, the Originator is Solvent.
(k)    Offices; Legal Name. The Originator’s sole jurisdiction of organization
is set forth on Exhibit A hereof and such jurisdiction has not changed within
four months prior to the date of this Agreement. The office of the Originator is
located at the applicable address specified on Exhibit A. The legal name of the
Originator is Zebra Technologies International, LLC.
(l)    Investment Company Act. The Originator is not, and is not controlled by,
an “investment company” within the meaning of the Investment Company Act.
(m)    Accuracy of Information. All certificates, reports, written statements,
documents and other written information furnished to the Buyer by or on behalf
of the Originator pursuant to any provision of this Agreement, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement is, at the time the same are so furnished, complete and correct in all
material respects on the date the same are furnished to the Buyer and does not
contain any material misstatement of fact or omit to state a material fact
necessary to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.
(n)    No Sanctions. The Originator is not a Sanctioned Person. To the
Originator’s knowledge, no Obligor was a Sanctioned Person at the time of
origination of any Purchased Receivable owing by such Obligor. Neither the
Originator nor any Subsidiary of the Originator (i) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) engages in any dealings or transactions prohibited by any
Anti-Terrorism Law.
(o)    Perfection Representations. (i) When the Buyer makes a purchase of
Receivables or accepts a contribution of Receivables hereunder, as applicable,
it shall acquire valid and perfected first priority ownership of each Purchased
Receivable and the Related Security and Collections with respect thereto free
and clear of any Adverse Claim (other than any Adverse Claim arising solely as a
result of any action taken by the Buyer). This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Originator’s right, title and interest in, to and under the Sold Assets which
(A) security interest has been perfected and is enforceable against creditors of
and purchasers from the Originator and (b) will be free of all Adverse Claims in
such Sold Assets.
(ii)    The Receivables constitute “accounts” or “general intangibles” within
the meaning of Section 9‑102 of the UCC.
(iii)    The Originator owns and has good and marketable title (immediately
prior to its sale or contribution hereunder) to the Sold Assets free and clear
of any Adverse Claim of any Person.
(iv)    All financing statements, financing statement amendments and
continuation statements required under the terms of this Agreement have been or
will be filed in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect (and continue the perfection of) the sale of
the Sold Assets from the Originator to the Buyer pursuant to this Agreement.
(v)    Other than the backup security interest granted to the Buyer pursuant to
Section 2.3 of this Agreement, the Originator has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Sold Assets to
any Person other than the Buyer, except as permitted by this Agreement and the
other Transaction Documents. The Originator has not authorized the filing of and
the Originator is not aware of any financing statements filed against the
Originator that include a description of collateral covering the Sold Assets
other than any financing statement (i) in favor of the Buyer, (ii) that has been
terminated or (iii) arising solely as a result of any action taken by the Buyer.
The Originator is unaware of any judgment lien, ERISA lien or tax lien filings
against such Buyer.
(p)    Collections. The conditions and requirements set forth in Section 5.1(g)
of this Agreement have at all times since the Closing Date, been satisfied and
duly performed.
(q)    Compliance with Law. The Originator has complied in all material respects
with all Applicable Laws to which it is subject.
(r)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance with any bulk sales act or similar law.
(s)    Opinions. The facts regarding the Originator, the Receivables, the
Related Security and the related matters set forth or assumed in each of the
opinions of counsel delivered in connection with this Agreement, the Receivables
Financing Agreement and the other Transaction Documents are true and correct in
all material respects.
(t)    Other Transaction Documents.    Each representation and warranty made by
the Originator under each other Transaction Document to which it is a party is
true and correct in all material respects when made, except for representations
and warranties which apply as to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such date)
(u)    Reaffirmation of Representations and Warranties. On the date of each
purchase of Receivables under this Agreement, the Originator shall be deemed to
have certified that all representations and warranties of the Originator
hereunder are true and correct in all material respects on and as of such day as
though made on and as of such day, except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such date).
(v)    Compliance with Credit and Collection Policy. The Originator has complied
in all material respects with the applicable Credit and Collection Policy with
regard to each Purchased Receivable and the related Contract; provided that the
failure to have collected any Purchased Receivable as a result of the
insolvency, bankruptcy or lack of creditworthiness of an Obligor shall not
constitute a breach of this clause (v) so long as the Originator has otherwise
complied with the applicable Credit and Collection Policy in respect of such
Purchased Receivable. The Originator has not made any material change to such
Credit and Collection Policy, except such material change as to which the Buyer
and the Administrative Agent have been notified in accordance with Section
5.1(c).
(w)    Payments to Originator. With respect to each Purchased Receivable, the
Buyer has given reasonably equivalent value to the Originator in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
At the time of its sale or contribution hereunder, no transfer by the Originator
of any Purchased Receivable is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
(x)    Enforceability of Contracts. Each Contract with respect to each Purchased
Receivable of the Originator is effective to create, and has created, a legal,
valid and binding obligation of the related Obligor to pay the Outstanding
Balance of the Purchased Receivable created thereunder and any accrued interest
thereon, enforceable against the Obligor in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
(y)    Accounting. The Originator will treat the transfer of the Purchased
Receivables to the Buyer hereunder as an absolute conveyance and true sale on
its books and records.
Notwithstanding any other provision of this Agreement, the Receivables Financing
Agreement or any other Transaction Document, the representations and warranties
contained in this Section shall be continuing, and remain in full force and
effect until the Final Payout Date.
SECTION 5.
GENERAL COVENANTS    .

Section 5.1.    Affirmative Covenants of the Originator    . Until the date on
which the Loans have been indefeasibly paid in full under the Receivables
Financing Agreement and this Agreement terminates in accordance with its terms,
the Originator hereby covenants as set forth below:
(a)    Existence. The Originator shall keep in full force and effect its
existence and rights as an organization (as set forth on Exhibit A) under the
laws of its state of organization as set forth on Exhibit A, and shall obtain
and preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and the Sold
Assets.
(b)    Financial Reporting. The Originator will maintain a system of accounting
established and administered in accordance with GAAP, and shall furnish to the
Buyer, the Servicer, the Administrative Agent and each Group Agent:
(i)    Information. Such information (including non‑financial information) as
the Buyer, the Servicer, the Administrative Agent or any Group Agent may from
time to time reasonably request.
(ii)    Quarterly Financial Statements of the Originator. As soon as available
and in no event later than 45 days following the end of each of the first three
fiscal quarters in each of the Originator’s fiscal years, the unaudited
consolidated balance sheet and statements of income of Parent and its
consolidated Subsidiaries as at the end of such fiscal quarter and the related
unaudited consolidated statements of earnings and cash flows for such fiscal
quarter and for the elapsed portion of the fiscal year ended with the last day
of such fiscal quarter, in each case setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by a Financial Officer of the Originator that they fairly present in
all material respects, in accordance with GAAP, the financial condition of the
Originator and its consolidated Subsidiaries as of the dates indicated and the
results of their operations for the periods indicated, subject to normal
year‑end audit adjustments and the absence of footnotes.
(iii)    Annual Financial Statements of the Originator. Within 90 days after the
close of each of the Originator’s fiscal years, (i) the consolidated balance
sheet of the Originator and its consolidated Subsidiaries as at the end of such
fiscal year and the related consolidated statements of earnings and cash flows
for such fiscal year setting forth comparative figures for the preceding fiscal
year, all reported on by independent certified public accountants of recognized
national standing (without a “going concern” or like qualification or exception)
to the effect that such consolidated financial statements present fairly in all
material respects, in accordance with GAAP, the financial condition of the
Originator and its consolidated Subsidiaries as of the dates indicated and the
results of their operations for the periods indicated, and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year.
(iv)    Other Reports and Filings. Promptly (but in any event within ten days)
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which the Originator or any of its consolidated
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material Debt
pursuant to the terms of the documentation governing the same.
(c)    Notices. The Originator will notify the Buyer, the Servicer, the
Administrative Agent and each Group Agent in writing of any of the following
events promptly upon (but in no event later than two (2) Business Days after
(except with respect to clause (v) below)) a Financial Officer or other officer
learning of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:
(i)    Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by the Originator under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made.
(ii)    Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding against the Originator which could reasonably be
expected to have a Material Adverse Effect.
(iii)    Adverse Claim. (A) Any Person (other than the Buyer or its assigns)
shall obtain an Adverse Claim upon any material portion of the Sold Assets or
(B) any Obligor shall receive any change in payment instructions with respect to
the Purchased Receivable(s) from a Person other than the Originator, the Buyer,
the Servicer or the Administrative Agent.
(iv)    Name Changes. At least thirty (30) days before any change in the
Originator’s name, jurisdiction of organization or any other change requiring
the amendment of UCC financing statements, a notice setting forth such changes
and the effective date thereof.
(vi)    Change in Accountants or Accounting Policy. Any change in (i) the
external accountants of the Originator or (ii) any material accounting policy of
the Originator that is relevant to the transactions contemplated by this
Agreement or any other Transaction Document to which it is a party (it being
understood that any change to the manner in which the Originator accounts for
the Purchased Receivables shall be deemed “material” for such purpose).
(vii)    Material Adverse Change. Promptly after the occurrence thereof, notice
of any Material Adverse Effect in the business, operations, property or
financial or other condition of the Originator.
(viii)    Change in Credit and Collection Policy. At least ten (10) Business
Days prior to the effectiveness of any material change in or material amendment
to any Credit and Collection Policy of the Originator, a copy of such Credit and
Collection Policy then in effect and a notice (A) indicating such change or
amendment, and (B) requesting the Buyer’s, the Administrative Agent’s and
Majority Group Agent’s consent thereto, which consent shall not be unreasonably
withheld, conditioned or delayed.
(d)    Conduct of Business. The Originator will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to maintain such authority could not
reasonably be expected to have a Material Adverse Effect.
(e)    Compliance with Laws. The Originator will comply with all Applicable Laws
to which it is subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.
(f)    Furnishing of Information and Inspection of Purchased Receivables. The
Originator will furnish or cause to be furnished to the Buyer, the Servicer, the
Administrative Agent and each Group Agent from time to time such information
with respect to the Purchased Receivables and the other Sold Assets as the
Buyer, the Servicer, the Administrative Agent or any Group Agent may reasonably
request. The Originator will, at the Originator’s expense, during regular
business hours with prior written notice of at least 48 hours (i) permit the
Buyer, the Servicer, the Administrative Agent and each Group Agent or their
respective agents or representatives to (A) examine and make copies of and
abstracts from all books and records relating to the Purchased Receivables or
other Sold Assets, (B) visit the offices and properties of the Originator for
the purpose of examining such books and records and (C) discuss matters relating
to the Purchased Receivables, the other Sold Assets or the Originator’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Originator having knowledge of such matters and (ii) without
limiting the provisions of clause (i) above, during regular business hours, at
the Originator’s expense, upon prior written notice of at least 48 hours from
the Buyer, the Servicer, the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to such Purchased Receivables and
other Sold Assets; provided, that the Originator shall be required to reimburse
the Administrative Agent for only one (1) such review pursuant to clause (ii)
above in any twelve‑month period, unless an Event of Default has occurred and is
continuing under the Receivables Financing Agreement.
(g)    Payments on Receivables, Collection Accounts. The Originator will, at all
times, instruct all Obligors to deliver payments on the Purchased Receivables to
a Collection Account or a Lock‑Box unless otherwise instructed by the Buyer or
the Administrative Agent. The Originator will, at all times, maintain such books
and records necessary to identify Collections received from time to time on
Purchased Receivables and to segregate such Collections from other property of
the Originator. If any payments on the Purchased Receivables or other
Collections are received by the Originator, it shall hold such payments in trust
for the benefit of the Buyer and its assigns and promptly (but in any event
within one (1) Business Day after receipt) remit such funds into a Collection
Account. The Originator will not commingle Collections or other funds to which
the Buyer or its assigns are entitled, with any other funds.
(h)    Extension or Amendment of Purchased Receivables. The Originator shall, at
its expense, timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Contracts related to the Purchased Receivables, and timely and fully comply
in all material respects with the Credit and Collection Policy with regard to
each Purchased Receivable and the related Contract.
(i)    Identifying of Records. The Originator shall identify (or cause the
Servicer to identify) its internal records (including the monthly roll forward
template and related supporting documents) relating to Purchased Receivables and
related Contracts with a legend that indicates that the Purchased Receivables
have been sold in accordance with this Agreement.
(j)    Ownership. The Originator will take all necessary action to establish and
maintain, irrevocably in the Buyer (i) legal and equitable title to the
Purchased Receivables and the Collections thereof and (ii) all of the
Originator’s right, title and interest in the other Sold Assets associated with
the Purchased Receivables, in each case, free and clear of any Adverse Claims,
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Buyer’s ownership interest and
the Administrative Agent’s (for the benefit of the Secured Parties) security
interest in the Sold Assets and such other action to perfect, protect or more
fully evidence the interest of the Buyer and the Administrative Agent for the
benefit of the Secured Parties as the Buyer or the Administrative Agent may
reasonably request); provided, however, that unless and until an Event of
Default has occurred and is continuing, the Originator shall not be required to
take any actions to establish, maintain or perfect the Buyer’s ownership
interest in the Related Security other than the filing of financing statements
under the UCC of all appropriate jurisdictions if such filing is required under
the terms of this Agreement.
(k)    Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i) The Originator hereby authorizes and hereby agrees from time to time, at its
own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
reasonably necessary, or that the Buyer or its assigns may reasonably request,
to perfect, protect or more fully evidence the ownership interest or backup
security interest granted pursuant to this Agreement or any other Transaction
Document, or to enable the Buyer or its assigns to exercise and enforce their
respective rights and remedies under this Agreement and the other Transaction
Documents to which the Originator is a party. Without limiting the foregoing,
the Originator hereby authorizes, and will, upon the reasonable request of the
Buyer or its assigns, at the Originator’s own expense, execute (if necessary)
and file such financing statements or continuation statements, or amendments
thereto, and such other instruments and documents, that may be reasonably
necessary, or that the Buyer or its assigns may reasonably request, to perfect,
protect or evidence any of the foregoing.
(ii)    The Originator authorizes the Buyer or its assigns to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Sold Assets without the signature of the Buyer. A
photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law.
(iii)    The Originator shall at all times be organized under the laws of the
State of its respective organization as set forth on Exhibit A and shall not
take any action to change its jurisdiction of organization.
(iv)    The Originator will not change its name, location, identity or corporate
structure unless (x) the Originator, at its own expense, shall have taken all
action necessary or appropriate to perfect or maintain the perfection of the
ownership interest and backup security interest contemplated by this Agreement
(including, without limitation, the filing of all financing statements and the
taking of such other action as the Buyer or its assigns may reasonably request
in connection with such change or relocation) and (y) if reasonably requested by
the Buyer or its assigns, the Originator shall cause to be delivered to the
Buyer or its assigns, an opinion, in form and substance reasonably satisfactory
to the Buyer or its assigns as to such UCC perfection and priority matters as
the Buyer or its assigns may request at such time.
(l)    Lenders’ Reliance.    The Originator acknowledges that the Administrative
Agent and the Lenders are entering into the transactions contemplated by the
Receivables Financing Agreement in reliance upon the Buyer’s identity as a legal
entity that is separate from the Originator and any Affiliates thereof.
Therefore, from and after the date of execution and delivery of this Agreement,
the Originator will take all reasonable steps including, without limitation, all
steps that the Buyer or any assignee of the Buyer may from time to time
reasonably request to maintain the Buyer’s identity as a separate legal entity
and to make it manifest to third parties that the Buyer is an entity with assets
and liabilities distinct from those of the Originator and every other Person and
is not just a division of the Originator or any of its Affiliates or any other
Person. Without limiting the generality of the foregoing and in addition to the
other covenants set forth herein, the Originator will take such actions as shall
be required in order to ensure that the Buyer is in compliance with each of the
covenants and agreements set forth in Section 8.03 of the Receivables Financing
Agreement.
(m)    Taxes. The Originator will (i) timely file or cause to be filed all tax
returns (federal, state and local) required to be filed by it and (ii) pay, or
cause to be paid, all taxes, assessments and other governmental charges, if any,
other than (a) taxes, assessments and other governmental charges being contested
in good faith by appropriate proceedings, (b) as to which adequate reserves have
been provided in accordance with GAAP or (c) to the extent that failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
Section 5.2.    Negative Covenants of the Originator    . Until the date on
which the Borrower Obligations have been indefeasibly paid in full under the
Receivables Financing Agreement and this Agreement terminates in accordance with
its terms, the Originator hereby covenants that:
(a)    Certain Agreements. Without the prior written consent of the Buyer, the
Administrative Agent and the Majority Group Agents, the Originator will not
amend, modify, waive, revoke or terminate any Transaction Document to which it
is a party.
(b)    Sales, Liens, etc. Except as otherwise provided herein, the Originator
will not sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any
Purchased Receivable or other Sold Assets, or assign any right to receive income
in respect thereof, and the Originator will defend the right, title and interest
of the Buyer and its assigns in, to and under any of the foregoing property,
against all claims of third parties claiming through or under the Originator.
(c)    Change in Credit and Collection Policy. The Originator will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Buyer, the Administrative Agent and the Majority Group Agents.
Promptly following any change in the Credit and Collection Policy, the
Originator will deliver a copy of the updated Credit and Collection Policy to
the Buyer, the Administrative Agent and each Group Agent.
(d)    Fundamental Changes. The Originator shall not, without the prior written
consent of the Buyer, the Administrative Agent and the Majority Group Agents,
permit itself to merge or consolidate with or into, except where the Originator
is the surviving entity, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to, any Person.
(e)    Change in Payment Instructions to Obligors. The Originator shall not make
any change in its instructions to the Obligors regarding payments to be made to
the Collection Accounts (or any related Lock‑Box) unless it shall have received
instructions from the Buyer or the Administrative Agent to make such change in
its instructions.
(f)    Anti-Money Laundering/International Trade Law Compliance. The Originator
will not become a Sanctioned Person. Neither the Originator nor any of its
Subsidiaries, either in its own right or through any third party, will (a) have
any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law; (b) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (c) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law or (d) use the proceeds of any Sold Assets to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law. The Originator shall comply with all Anti-Terrorism Laws applicable to it.
The Originator shall promptly notify the Buyer and its assigns in writing upon
the occurrence of a Reportable Compliance Event.
(g)    Accounting for Purchase.    The Originator will not, and will not permit
any Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than the
sale of the Receivables and the Related Security by the Originator to the Buyer
or in any other respect account for or treat the transactions contemplated
hereby in any manner other than as a sale of the Receivables and the Related
Security by the Originator to the Buyer except to the extent that such
transactions are not recognized on account of consolidated financial reporting
in accordance with generally accepted accounting principles.
(h)    Negative Covenant of the Originator. Until the date on which the Loans
have been indefeasibly paid in full under the Receivables Financing Agreement
and this Agreement terminates in accordance with its terms, the Originator
hereby covenants that it will not sell, assign, convey, transfer or otherwise
dispose of any of its assets to the Buyer except for sales, assignments,
conveyances, transfers or other dispositions of (a) Receivables, Related
Security and Collections with respect to Receivables, (b) other Sold Assets and
(c) financial assets, securities, bonds, cash, cash equivalents, deposits and
other similar financial instruments.
SECTION 6.
TERMINATION OF PURCHASES.    

Section 6.1.    Voluntary Termination    . The purchase and sale of Receivables
pursuant to this Agreement may be terminated by the Originator or the Buyer,
upon at least five Business Days’ prior written notice to the other party.
Section 6.2.    Automatic Termination    . The purchase and sale of Receivables
pursuant to this Agreement shall automatically terminate upon the occurrence of
an Insolvency Proceeding with respect to the Originator.
SECTION 7.
INDEMNIFICATION.    

Section 7.1.    Originator’s Indemnity    . Without limiting any other rights
the Buyer and its assigns, officers, managers, agents and employees may have
hereunder or under applicable law, the Originator hereby indemnifies and holds
harmless the Buyer and its assigns and its officers, managers, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, liabilities, costs and expenses and for all other amounts
payable (including reasonable attorneys’ fees and court costs actually incurred)
(all of the foregoing collectively, the “Indemnified Losses”) at any time
imposed on or incurred by any Indemnified Party arising out of or otherwise
resulting from this Agreement, the transactions contemplated hereby, or any
action taken or omitted by any of the Indemnified Parties, excluding only
Indemnified Losses (“Excluded Losses”) to the extent (a) a final judgment of a
court of competent jurisdiction holds that such Indemnified Losses resulted from
gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification; (b) the same includes losses (including diminution in
value) in respect of Purchased Receivables that are uncollectible on account of
the insolvency, bankruptcy or lack of creditworthiness of the related Obligor or
otherwise related to an Obligor’s failure to pay in accordance with the related
Receivables (other than any loss based on (x) (1) a failure to pay as a result
of any failure by the Originator to comply with any terms of the related
Contract, (2) the unenforceability of the Receivable or the related Contract in
accordance with their respective terms, or (3) the failure of the Originator to
comply with applicable law or regulation with respect to the Receivable or the
related Contract or (y) a breach of a representation or warranty that any such
Receivable was an Eligible Receivable when sold by the Originator hereunder (if
so represented at such time), each of which shall be an Indemnified Loss
hereunder); or (c) such Indemnified Losses include taxes imposed by the United
States, the Indemnified Party’s jurisdiction of organization (or in the case of
an individual, his or her jurisdiction of primary residence) or any other
jurisdiction in which such Indemnified Party has established a taxable nexus
other than in connection with the transactions contemplated hereby, on or
measured by the overall net income or gross receipts of such Indemnified Party
to the extent that the computation of such taxes is consistent with the
characterization for tax purposes of the acquisition by the Buyer of an
ownership interest in the Sold Assets. Without limiting the foregoing
indemnification, but subject to the limitations set forth in clauses (a), (b)
and (c) of the previous sentence, the Originator shall indemnify each
Indemnified Party for Indemnified Losses arising out of or resulting from:
(i)    any representation or warranty made by or on behalf of the Originator (or
any officers of the Originator) under or in connection with this Agreement, any
Transaction Document to which the Originator is a party or any other information
or report delivered by the Originator (in its capacity as the originator of
Purchased Receivables) pursuant to the Transaction Documents, which shall have
been false or incorrect in any material respect when made or deemed made;
(ii)    the failure by the Originator to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or any Contract related thereto with any such
applicable law, rule or regulation or any failure of the Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;
(iii)    the failure of the Originator to vest and maintain vested in the Buyer,
a perfected ownership or security interest, as applicable, in the Purchased
Receivables and the other property conveyed pursuant hereto, free and clear of
any Adverse Claim;
(iv)    any commingling of funds to which the Buyer is entitled hereunder with
any other funds;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor or financial inability of the Obligor to pay) of the Obligor to
the payment of any Receivable (including, without limitation, a defense based on
such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity regardless of whether enforcement
is sought in a proceeding in equity or at law), or any other claim resulting
from the service related to such Receivable or the furnishing or failure to
furnish such services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;
(vi)    any failure of the Originator to perform its duties or obligations in
accordance with the provisions of this Agreement;
(vii)    any environmental liability claim, products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort, arising out of or in connection with any Receivable or any
Contract or any other suit, claim or action of whatever sort relating to any of
the Originator’s obligations under the Transaction Documents.
(viii)    any investigation, litigation or proceeding arising from this
Agreement or any other Transaction Document to which the Originator is a party,
the transactions contemplated hereby any investigation, litigation or proceeding
relating to the Originator in which the Buyer becomes involved as a result of
any of the transactions contemplated hereby (other than any litigation or
proceeding in which an Indemnified Party is a plaintiff or complaining party and
the Originator is a defendant and such Indemnified Party shall not prevail in
such litigation or proceeding);
(ix)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(x)    any Insolvency Proceeding with respect to the Originator;
(xi)    any attempt by any Person (other than an Indemnified Party) to void the
transfers contemplated hereby under statutory provisions or common law or
equitable action (except as created by the Transaction Documents);
(xii)    any action or omission by the Originator that reduces or impairs the
rights of the Buyer with respect to any Receivables or Related Security or the
value of any Receivables or Related Security; or
(xiii)    any provision in any Contract that either (i) permits or provides for
any reduction in the Outstanding Balance of the Receivable created under such
Contract and any accrued interest thereon or (ii) could otherwise materially
hinder the ability to receive Collections with respect to such Receivable.
Section 7.2.    Indemnification Due to Failure to Consummate Purchase    . The
Originator will indemnify the Buyer on demand and hold it harmless against all
costs (including, without limitation, breakage costs) and expenses incurred by
the Buyer resulting from any failure by the Originator to consummate a purchase
as contemplated hereunder after the Buyer has provided a Loan Request under the
terms of the Receivables Financing Agreement in order to fund such purchase.
Section 7.3.    Other Costs. If the Buyer becomes obligated to compensate any
Lender under the Receivables Financing Agreement or any other Transaction
Document for any costs or indemnities pursuant to any provision of the
Receivables Financing Agreement or any other Transaction Document as a result of
any action or inaction of the Originator, then the Originator shall, on demand,
reimburse the Buyer for the amount of any such compensation. Anything herein to
the contrary notwithstanding, in no event shall the Originator be required to
reimburse the Buyer for the costs of collecting on Purchased Receivables.
SECTION 8.
MISCELLANEOUS    .

Section 8.1.    Amendments, Waivers, etc    . No amendment of this Agreement or
waiver of any provision hereof or consent to any departure by either party
therefrom shall be effective without the written consent of the party that is
sought to be bound. Any such waiver or consent shall be effective only in the
specific instance given. No failure or delay on the part of either party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law. The Originator agrees that the Administrative Agent
and the Lenders may rely upon the terms of this Agreement, and that the terms of
this Agreement may not be amended, nor any material waiver of those terms be
granted, without the consent of the Administrative Agent to the extent required
under the Transaction Documents; provided that the Originator and the Buyer may
agree to an adjustment of the purchase price for any Receivable without the
consent of the Administrative Agent provided that the purchase price paid for
any Receivable shall be an amount not less than adequate consideration that
represents fair value for such Receivable.
Section 8.2    Protection of Ownership Interests of the Buyer    . (a) The
Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Buyer or the Administrative Agent may
reasonably request, to perfect, protect or more fully evidence the interest of
the Buyer (or the Administrative Agent, as its assignee) hereunder, or to enable
the Buyer (or the Administrative Agent, as its assignee) to exercise and enforce
its rights and remedies hereunder. At any time after the occurrence of an Event
of Default, the Administrative Agent may, at the Originator’s sole cost and
expense, direct the Originator to notify the Obligors of the ownership interest
of the Buyer and the security interest of the Administrative Agent, on behalf of
the Lenders, under the Receivables Financing Agreement.
(b)     If the Originator fails to perform any of its obligations hereunder, the
Buyer and the Administrative Agent may (but shall not be required to) perform,
or cause performance of, such obligations, and the Buyer’s or the Administrative
Agent’s (as applicable) costs and expenses incurred in connection therewith
shall be payable by the Originator as provided in Section 8.6. The Originator
irrevocably authorizes the Buyer and the Administrative Agent at any time and
from time to time in their sole discretion, and appoints each of the Buyer and
the Administrative Agent as its attorney-in-fact, to act on behalf of the
Originator (i) to authorize and/or execute on behalf of the Originator as debtor
and to file financing statements necessary or desirable in the Buyer’s or the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the interest of the Buyer in the Purchased Receivables and (ii)
to file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Purchased Receivables as a financing
statement in such jurisdictions and in such offices as the Buyer or the
Administrative Agent in their sole discretion deem necessary or desirable to
perfect and to maintain the perfection and priority of the Buyer’s interests in
the Purchased Receivables. This appointment is coupled with an interest and is
irrevocable.
Section 8.3.    Assignment of Agreement    . The Originator hereby acknowledges
that on the date hereof, the Buyer has collaterally assigned for security
purposes all of its right, title and interest in, to and under this Agreement to
the Administrative Agent for the benefit of the Lenders pursuant to the
Receivables Financing Agreement and that the Administrative Agent and the
Lenders are third party beneficiaries hereof. The Originator hereby further
acknowledges that after the occurrence and during the continuation of an Event
of Default (as defined in the Receivables Financing Agreement) all provisions of
this Agreement shall inure to the benefit of the Administrative Agent and the
Lenders, including the enforcement of any provision hereof to the extent set
forth in the Receivables Financing Agreement, but that neither the
Administrative Agent nor any Lender shall have any obligations or duties under
this Agreement. The Originator hereby further acknowledges that the execution
and performance of this Agreement are conditions precedent for the
Administrative Agent and the Lenders to enter into the Receivables Financing
Agreement and that the agreement of the Administrative Agent and Lender to enter
into the Receivables Financing Agreement will directly or indirectly benefit the
Originator and constitutes good and valuable consideration for the rights and
remedies of the Administrative Agent and each Lender with respect hereto.
Section 8.4.    Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the Buyer or the
Administrative Agent, no claim may be made by the Originator or any other Person
against the Buyer or the Administrative Agent or any of their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Originator hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
Section 8.5.    Binding Effect; Assignment    . This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns and shall also, to the extent provided herein,
inure to the benefit of the parties to the Receivables Financing Agreement. The
Originator acknowledges that the Buyer's rights under this Agreement are being
assigned to the Administrative Agent under the Receivables Financing Agreement
and consents to such assignment and to the exercise of those rights directly by
the Administrative Agent, to the extent permitted by the Receivables Financing
Agreement.
Section 8.6.    Survival    . The rights and remedies with respect to any breach
of any representation and warranty made by the Originator or the Buyer pursuant
to Section 4 and the indemnification provisions of Section 7 shall survive any
termination of this Agreement.
Section 8.7.    Costs, Expenses and Taxes    . In addition to the obligations of
the Originator under Section 7, each party hereto agrees to pay on demand all
costs and expenses incurred by the other party and its assigns (other than
Excluded Losses) in connection with the enforcement of, or any actual or claimed
breach of, this Agreement, including the reasonable fees and expenses of counsel
to any of such Persons incurred in connection with any of the foregoing or in
advising such Persons as to their respective rights and remedies under this
Agreement in connection with any of the foregoing. The Originator also agrees to
pay on demand all stamp and other taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing, and recording of
this Agreement.
Section 8.8.    Execution in Counterparts; Integration    . This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. To the fullest extent permitted by applicable law, delivery of an
executed counterpart of a signature page of this Agreement by telefacsimile or
electronic image scan transmission (such as a “pdf” file) will be effective to
the same extent as delivery of a manually executed original counterpart of this
Agreement. Any party who delivers an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. This Agreement and each other Transaction
Document contain the final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof superseding all prior oral or written understandings.
Section 8.9.    Severability; Section References    . Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” or “Exhibit”
shall mean articles and sections of, and schedules and exhibits to, this
Agreement.
Section 8.10.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT
TO THE EXTENT THAT THE PERFECTION OF THE BUYER’S OWNERSHIP INTEREST IN THE
RECEIVABLES, RELATED SECURITY AND OTHER ASSETS CONVEYED HEREUNDER OR REMEDIES IN
RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF NEW YORK.
Section 8.11    Consent to Jurisdiction. THE ORIGINATOR HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY THE
ORIGINATOR PURSUANT TO THIS AGREEMENT, AND THE ORIGINATOR HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE BUYER OR THE ADMINISTRATIVE AGENT (AS ITS ULTIMATE
ASSIGNEE) TO BRING PROCEEDINGS AGAINST THE ORIGINATOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY THE ORIGINATOR AGAINST THE BUYER OR ITS
ASSIGNS INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY THE
ORIGINATOR PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE
BOROUGH OF MANHATTAN, NEW YORK.
Section 8.12    Waiver of Jury Trial    . EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY THE
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.
Section 8.13.    No Proceedings    . The Originator agrees, for the benefit of
the parties to the Receivables Financing Agreement, that it will not institute
against the Buyer, or join any other Person in instituting against the Buyer,
any Insolvency Proceeding until one year and one day after no investment, loan
or commitment is outstanding under the Receivables Financing Agreement. In
addition, all amounts payable by the Buyer to the Originator pursuant to this
Agreement shall be payable solely from funds available for that purpose (after
Buyer has satisfied all obligations then due and owing under the Receivables
Financing Agreement).
Section 8.14.    Notices. Unless otherwise specified, all notices and other
communications hereunder shall be in writing (including by telecopier or other
facsimile communication), given to the appropriate Person at its address or
telecopy number set forth at the following addresses:
If to Buyer:    Zebra Technologies RSC, LLC
Address:
3 Overlook Point
Lincolnshire, IL 60069
Attention: President
Telephone: (847) 634-6700
Facsimile: (847) 913-8766


with a copy to:
Zebra Technologies International, LLC
3 Overlook Point
Lincolnshire, IL 60069
Attn: President
Telephone: (847) 634-6700
Facsimile: (847) 913-8766


and with a copy to:


Zebra Technologies Corporation
3 Overlook Point
Lincolnshire, IL 60609
Attn: Senior Vice President and General Counsel
Telephone: (847) 634-6700
Facsimile: (847) 913-8766
If to the Originator:    Zebra Technologies International, LLC
Address:
3 Overlook Point
Lincolnshire, IL 60069
Attn: President
Telephone: (847) 634-6700
Facsimile: (847) 913-8766


with a copy to:


Zebra Technologies Corporation
3 Overlook Point
Lincolnshire, IL 60609
Attn: Senior Vice President and General Counsel
Telephone: (847) 634-6700
Facsimile: (847) 913-8766
Notices and communications by facsimile shall be effective when sent (and shall
be followed by hard copy sent by regular mail), notices and communications sent
by email shall be effective when confirmed by electronic receipt or otherwise
acknowledged, and notices and communications sent by other means shall be
effective when received.    
Section 8.15.     Entire Agreement    . This Agreement constitutes the entire
understanding of the parties thereto concerning the subject matter thereof. Any
previous or contemporaneous agreements, whether written or oral, concerning such
matters are superseded thereby.
Section 8.16.    Power of Attorney. The Originator hereby irrevocably designates
and appoints the Buyer (including, without limitation, its successors and
assigns) as the Originator’s true and lawful attorney-in-fact and authorizes the
Buyer (including its successors and assigns), in the Originator’s or the
Administrative Agent’s name, to: (a) at any time an Event of Default exists or
has occurred and is continuing enforce all rights and remedies of the Originator
with respect to the Purchased Receivables purchased hereunder and the Related
Security and do all other acts and things which are necessary, in the Buyer’s
(including its successors and assigns) determination, to fulfill the
Originator’s obligations under this Agreement and the other Transaction
Documents to which the Originator is a party and (b) at any time to (i) take
control in any manner of any item of payment in respect of Purchased Receivables
or any Related Security or otherwise received in or for deposit in a Lock-Box,
Collection Account or otherwise received by the Administrative Agent or any
other Secured Party, (ii) have access to any Lock-Box or Collection Account into
which remittances from Obligors in respect of Purchased Receivables or other
proceeds of the Purchased Receivables and the Related Security are sent or
received, (iii) endorse the Originator’s name upon any items of payment in
respect of Purchased Receivables or Related Security or otherwise received by
the Buyer, the Administrative Agent and any Secured Party (as applicable), (iv)
endorse the Originator’s name upon any chattel paper, document, instrument,
Invoice, or similar document or agreement relating to any Purchased Receivable
or any goods pertaining thereto or any Related Security including any warehouse
or other receipts, or bills of lading and other negotiable or non-negotiable
documents, and (v) sign the Originator’s name on any verification of Purchased
Receivables and notices thereof to account debtors or any secondary obligors or
other obligors in respect thereof. The Originator hereby releases the Buyer
(including its successors and assigns) and its respective officers, employees
and designees from any liabilities arising from any act or acts under this power
of attorney and in furtherance thereof, whether of omission or commission,
except as a result of the Buyer’s (or its successors and assigns), own gross
negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.
[SIGNATURE PAGE TO FOLLOW]
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
ZEBRA TECHNOLOGIES INTERNATIONAL, LLC,
as Originator
By /s/ Michael Cho
Name: Michael Cho
Title: Manager
ZEBRA TECHNOLOGIES RSC, LLC, as Buyer
By
/s/ Michael Kim

Name: Michael Kim
Title: Director





EXHIBIT A
JURISDICTION OF ORGANIZATION OF THE ORIGINATOR;
PLACES OF BUSINESS OF THE ORIGINATOR; LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER
Zebra Technologies International, LLC
Jurisdiction of Organization: Illinois
File Number (if any): 00669482
Principal Place(s) of Business: 3 Overlook Point, Lincolnshire, IL 60069
Location(s) of Records: 3 Overlook Point, Lincolnshire, IL 60069
Federal Employer Identification Number: 02-0545884
Legal, Trade and Assumed Names: Same as above. (No other trade or d/b/a names.)





EXHIBIT B


NAMES OF COLLECTION ACCOUNT BANKS AND COLLECTION ACCOUNTS




Bank
Lockbox
Account and ABA Numbers
JPMorgan Chase Bank, N.A.
N/A
Account Number: 5330363322
Wire ABA#: 021000021
ACH ABA#: 071000013







4249892